
	
		II
		112th CONGRESS
		2d Session
		S. 3476
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Mrs. Murray (for
			 herself, Mr. Franken, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Child Care and Development Block Grant Act
		  of 1990 to ensure access to high-quality child care for homeless children and
		  families, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Improving Access to Child Care for
			 Homeless Families Act of 2012.
		2.Findings; sense
			 of Congress
			(a)FindingsCongress
			 makes the following findings:
				(1)Child and youth
			 homelessness has increased by 38 percent during the period since 2006, and Head
			 Start programs have registered a 44 percent increase in the number of homeless
			 children served over that same period.
				(2)Among homeless
			 children living in shelters supported by the Department of Housing and Urban
			 Development, 50 percent are under 5 years old.
				(3)A 2010 study by
			 the Eunice Kennedy Shriver National Institute of Child Health and Human
			 Development found that children who had received high-quality care in the first
			 few years of life scored higher on measures of academic and cognitive
			 achievement when the children were 19 years old, and were less likely to
			 misbehave, than children who had been enrolled in low-quality care in those
			 years.
				(4)Homelessness has
			 a negative impact on child development that surpasses the harmful impacts of
			 poverty. A Head Start demonstration project serving homeless families indicated
			 that the homeless children served had more instances of developmental delay,
			 learning disabilities, and physical or mental health problems, compared with
			 their low-income peers in stable housing.
				(5)For homeless
			 families, residential instability, high mobility, documentation requirements,
			 and lack of transportation are significant obstacles to accessing and retaining
			 child care services.
				(6)According to a
			 study by the Institute for Children, Poverty, and Homelessness, homeless
			 families are less likely to receive government financial assistance for child
			 care than families that are not homeless.
				(7)Without child
			 care, homeless parents of young children struggle to search for employment,
			 maintain employment, and enter job training programs.
				(8)Many parents who
			 are domestic violence survivors who flee their homes try to find employment,
			 but the parents are often limited by a lack of child care. In a survey of
			 nearly 1,500 domestic violence survivors in domestic violence shelters, 29
			 percent indicated that they needed help with child care.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)(A)Congress has enacted
			 successful policies to increase homeless children's access to and stability in
			 public elementary and secondary schools and Head Start programs; and
					(B)in order to increase homeless
			 families' access to and continuity in child care, similar policies should be
			 applied to Federal child care programs; and
					(2)such policies
			 will assist homeless parents in maintaining employment and regaining housing,
			 and will provide critical interventions to support that vulnerable population
			 of children.
				3.PurposeThe purpose of this Act is to ensure access
			 to high-quality child care for homeless children and families.
		4.Child care for
			 homeless children
			(a)Lead agency
			 dutiesSection 658D(b)(1)(D) of the Child Care and Development
			 Block Grant Act of 1990 (42 U.S.C. 9858b(b)(1)(D)) is amended by striking
			 Federal, State and local child care and early childhood development
			 programs. and inserting
				
					Federal, State,
			 and local child care, early childhood development, and social service programs
			 that shall include—(1)Head Start and
				Early Head Start programs under the Head Start Act (42 U.S.C. 9831 et
				seq.);
					(2)programs, and
				services of partners, that serve vulnerable populations, including programs
				serving homeless children and services of local educational agency liaisons for
				homeless children and youths designated under subsection (g)(1)(J)(ii) of
				section 722 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432);
				and
					(3)programs, and
				services of entities receiving grants, to provide to homeless veterans services
				authorized under chapter 20 of title 38, United States Code, consisting of
				housing, employment-related services (such as services under section 2021 or
				2021A of such title), or supportive services (such as services authorized under
				section 2044 of such
				title).
					.
			(b)Plan
			 requirementsSection 658E(c) of the Child Care and Development
			 Block Grant Act of 1990 (42 U.S.C. 9858c(c)) is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (D), by inserting , Head Start and Early Head Start agencies under the
			 Head Start Act (42 U.S.C. 9831 et seq.), State Coordinators designated under
			 subsection (d)(3), and local educational agency liaisons for homeless children
			 and youths designated under subsection (g)(1)(J)(ii), of section 722 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432), local educational
			 agencies and providers of early intervention services under the Individuals
			 with Disabilities Education Act (20 U.S.C. 1400 et seq.), after
			 children;
					(B)in subparagraph
			 (F)(i), by striking the semicolon and inserting and the establishment of
			 a grace period that allows homeless children to receive services under this
			 subchapter while their families are taking any necessary action to comply with
			 immunization and other health and safety requirements;; and
					(C)in subparagraph
			 (H)—
						(i)by
			 striking and families and inserting families;
			 and
						(ii)by
			 inserting , and families of homeless children before the
			 period;
						(2)in paragraph
			 (3)(B)—
					(A)by inserting
			 activities that improve access to such services (including
			 transportation to child care services, procedures to permit immediate
			 enrollment of homeless children while required documentation is obtained,
			 training and technical assistance on identifying and serving homeless children
			 and their families, and specific outreach to families described in paragraph
			 (2)(H)), after availability of such services,;
			 and
					(B)by inserting
			 , to homeless children, after family size);
			 and
					(3)in paragraph (5),
			 by adding at the end the following: Each sliding fee scale shall be
			 applied using measures to ensure that cost sharing is not a barrier to the
			 enrollment of families of homeless children..
				(c)Access and
			 outreach to families of homeless childrenSection 658G of the
			 Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858e) is
			 amended—
				(1)by inserting
			 (such as resource and referral services) after and
			 activities; and
				(2)by striking
			 (such as resource and referral services). and inserting ,
			 including developing strategies and partnerships to provide transportation to
			 child care services and specific outreach to families described in section
			 658E(c)(2)(H)). after availability of child care.
				(d)ReportsSection
			 658K(a)(1)(B) of the Child Care and Development Block Grant Act of 1990 (42
			 U.S.C. 9858i(a)(1)(B)) is amended—
				(1)in clause (ix),
			 by striking and at the end;
				(2)in clause (x), by
			 adding and at the end; and
				(3)by inserting
			 after clause (x) the following:
					
						(xi)whether the
				children receiving assistance under this subchapter are homeless
				children;
						.
				5.Pilot
			 program
			(a)RedesignationSection
			 658L of the Child Care and Development Block Grant Act of 1990 (42 U.S.C.
			 9858j) is amended—
				(1)by striking the
			 section heading;
				(2)by inserting
			 (c) Report by
			 Secretary.— before Not later;
				(3)by striking
			 section 658K and inserting this section;
			 and
				(4)by moving
			 subsection (c) (as redesignated by paragraph (2)) to the end of section
			 658K.
				(b)Establishment
			 of programThe Child Care and Development Block Grant Act of 1990
			 (42 U.S.C. 9858 et seq.) is amended by inserting after section 658K (42 U.S.C.
			 9858i), as amended by subsection (a), the following:
				
					658L.Pilot
				program
						(a)In
				generalThe Secretary shall carry out a pilot program to identify
				and implement best practices for increasing access to and continuity of child
				care for homeless children.
						(b)GrantsIn
				carrying out the pilot program, the Secretary shall award to States not more
				than 5 grants of not more than $5,000,000 per grant. Each grant shall be for a
				period of not more than 3 years, beginning not later than March 31,
				2013.
						(c)ApplicationIn
				order to be eligible to receive a grant under this section, a State shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary shall require.
						(d)Use of
				fundsA State that receives a grant under this section shall use
				the funds made available under the grant—
							(1)to establish a
				pilot project for—
								(A)implementing
				promising practices for increasing access to and continuity of child care for
				homeless children; and
								(B)identifying the
				best practices; and
								(2)to carry out
				subsection (e)(1).
							(e)Assessments and
				reports
							(1)State
				responsibilities
								(A)AssessmentA
				State that receives a grant under this section shall carry out data collection
				for and an assessment of its pilot project described in subsection
				(d)(1).
								(B)Report to the
				SecretaryNot later than 42 months after the first day of the
				grant period for a pilot project described in subsection (d)(1), the State
				carrying out the pilot project shall submit to the Secretary a report
				containing a summary of the results of the assessment described in subparagraph
				(A), including a description of the best practices identified.
								(2)Secretarial
				responsibilitiesNot later than 4 years after the first day of
				the latest grant period for a pilot project, the Secretary shall submit to
				Congress a report containing a summary of the reports received under paragraph
				(1) and a recommendation concerning whether and how to expand the pilot
				projects carried out with best practices.
							(f)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2013
				through 2015, which shall remain available through fiscal year
				2017.
						.
			6.DefinitionsSection 658P of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858n) is amended—
			(1)in paragraph
			 (4)(C)—
				(A)in clause (i), by
			 striking or at the end;
				(B)in clause (ii),
			 by striking the period and inserting ; or; and
				(C)by adding at the
			 end the following:
					
						(iii)is a homeless
				child.
						;
				and
				(2)by adding at the
			 end the following:
				
					(15)Homeless
				childThe term homeless child means a homeless child
				or youth, as defined under section 725 of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C.
				11434a).
					.
			
